Name: Commission Regulation (EC) No 1521/2001 of 25 July 2001 determining the extent to which import rights applications submitted in July 2001 under the tariff quotas for beef provided for by Regulation (EC) No 1216/2001 for Estonia, Latvia, and Lithuania may be accepted
 Type: Regulation
 Subject Matter: Europe;  international trade;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1521Commission Regulation (EC) No 1521/2001 of 25 July 2001 determining the extent to which import rights applications submitted in July 2001 under the tariff quotas for beef provided for by Regulation (EC) No 1216/2001 for Estonia, Latvia, and Lithuania may be accepted Official Journal L 201 , 26/07/2001 P. 0020 - 0020Commission Regulation (EC) No 1521/2001of 25 July 2001determining the extent to which import rights applications submitted in July 2001 under the tariff quotas for beef provided for by Regulation (EC) No 1216/2001 for Estonia, Latvia, and Lithuania may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1216/2001 of 20 June 2001 laying down, for the period 1 July 2001 to 30 June 2002, detailed rules of application for the tariff quotas for beef originating in Estonia, Latvia and Lithuania(1), and in particular Article 3(3) thereof,Whereas:Article 1(1) of Regulation (EC) No 1216/2001 fixes the quantities of fresh, chilled and frozen beef and veal originating in Lithuania, Latvia and Estonia and of processed products originating in Latvia which may be imported on special terms during the period 1 July 2001 to 30 June 2002. No applications were submitted for import rights for beef and veal or processed products,HAS ADOPTED THIS REGULATION:Article 1No applications for import rights were submitted for the period from 1 July 2001 to 30 June 2002 under the import quotas referred to in Article 1(1) of Regulation (EC) No 1216/2001.Article 2This Regulation shall enter into force on 26 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 165, 21.6.2001, p. 29.